Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with 09/28/21.

The application has been amended as follows: 
(Currently Amended) A composition comprising: a peptide comprising at least 75% identity to SEQ ID NO: 1.
(Original) The composition of claim 1, wherein the peptide comprises a homing peptide.
(Original) The composition of claim 2, wherein the peptide comprises a histidine-rich amphiphatic peptide.
(Original) The composition of claim 1, wherein the homing peptide is capable of specifically binding to macula densa (MD) cells.
(Currently Amended) The composition of claim 24
(Currently Amended) The composition of claim 24
(Original) The composition of claim 6, wherein the microRNA comprises miR-30 and/or miR-541.
(Original) The composition of claim 1, wherein the peptide comprises the amino acid sequence SEQ ID NO: 1.
(Original) A pharmaceutical composition comprising the composition of claim 1, and a pharmaceutically acceptable carrier.
(Original) A method of treating a kidney disease and/or condition comprising: administering to a subject, a pharmaceutical composition comprising a peptide comprising at least 75% identity to SEQ ID NO: 1
(Original) The method of claim 10, wherein the kidney disease comprises chronic kidney disease.
(Original) The method of claim 10, wherein the peptide is a fusiogenic peptide comprising a homing peptide and a histidine-rich amphiphatic peptide.
(Original) The method of claim 12, wherein the fusiogenic peptide comprises the amino acid sequence SEQ ID NO: 1.
(Original) The method of claim 25, wherein the nucleic acid is a microRNA.
(Original) The method of claim 14, wherein the microRNA comprises miR-30 and/or miR-541.
(Original) A composition comprising a recombinant CCN family member 1 (CCN1) peptide and a peptide having at least 75% identity to SEQ ID NO: 1.
(Cancelled) 
(Currently Amended) A method of treating kidney disease comprising administration of the composition of claim 16.
– 23. (Cancelled)
24. (New) The composition of claim 1, further comprising a nucleic acid.
25. (New) The method of claim 10, wherein the composition further comprises a nucleic acid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANETTE M LIEB/Primary Examiner, Art Unit 1654